DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-5, 10-11 and 21 are currently pending. In response to the Office Action mailed 04/12/2022 applicant has canceled claims 6-9 and 22.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10-11 and 21 have been considered and are persuasive.  Applicant canceled all presently rejected claims, claims currently pending were previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-5, 10-11 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an alignment film conformally disposed on the protection layer, the buffer layer, and the second substrate, and in direct contact with the second substrate in the transmitting region.”
Claims 2-5, 10-11 and 21 are allowable due to dependency to claim 1.
US 20200285123 A1 to Kim for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kim discloses various limitations of base claim 1: an electronic device, comprising: a first substrate (Fig. 3 substrate 500) comprising a transmitting region (Fig. 1 transmission area TA), a display region (Fig. 1 display area DA), and a periphery region (Fig. 1 at least buffer area 201), wherein the periphery region surrounds the display region (See Fig. 1), and the display region surrounds the transmission region (See Fig. Fig. 1); a second substrate disposed opposite to the first substrate (Fig. 1 substrate 110); a buffer layer disposed on the second substrate (Fig. 3 buffer layer 120); a protection layer disposed on the buffer layer (Fig. 3 insulation layers 160 and 180), and a projection of the protection layer on the second substrate is apart from the transmitting region (See Fig. 3); an active array disposed on the buffer layer (See Fig. 3); a pixel array disposed on the active array and electrically connected to the active array (Fig. 3 pixel electrode 191).
However, does not disclose that “an alignment film conformally disposed on the protection layer, the buffer layer, and the second substrate, and in direct contact with the second substrate in the transmitting region.”  Further, US 20190384121 A1 to Nishiwaki et al. discloses an alignment film conformally disposed on the upper layers of an array substrate for a liquid crystal display (See Fig. 2 alignment layer 38).  In addition, US 20200174301 A1 to Tien et al., an alignment film conformally disposed on the upper layers of an array substrate for a liquid crystal display but does not disclose that the alignment film in direct contact with the second substrate in the transmitting region.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871